Citation Nr: 0315979	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  During the 
pendency of this appeal, the veteran moved and jurisdiction 
over his case was transferred to the Cheyenne, Wyoming, RO.

A hearing was held before the Board in November 1996 and a 
transcript of the testimony is associated with the claims 
file.  In January 1997 and January 2001, the Board remanded 
the claims for further development and they are now ready for 
appellate review.  Parenthetically, the Board notes that a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) was previously before the 
Board; however, by rating decision dated in January 2003, the 
RO granted a 100 percent disability rating for PTSD for the 
entire time on appeal.  This is considered a full grant of 
the benefit and the claim is no longer before the Board.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  There is no in-service evidence of a skin disorder or 
peripheral neuropathy.

3.  The veteran's currently-diagnosed skin disorders are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  

4.  The post service medical evidence does not relate the 
veteran's skin disorders with any event or occurrence on 
active duty service.

5.  The veteran's currently-diagnosed peripheral neuropathy 
has been found to be related to a nonservice-connected 
disorder.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).

2.  Peripheral neuropathy was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he was exposed to 
Agent Orange during his service in Vietnam.  He maintains 
that he has developed a skin condition and peripheral 
neuropathy as a result of that exposure.  At a hearing before 
the Board in November 1996, he testified that he started 
having problems with a skin condition on his feet as soon as 
he was discharged from military service.  He indicated that 
he was told in 1992 that his skin condition might be related 
to Agent Orange.  He also reported that he had numbness in 
his feet and developed blisters.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, for purposes of establishing service connection 
for a disability or death resulting from exposure to a 
herbicide agent (Agent Orange), including a presumption of 
service connection, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (2002) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2002).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (May 20, 2003); see also Notice, 59 Fed. Reg. 341 
(1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

As an initial matter, the Board notes that the service 
medical records fail to show a diagnosis of a chronic skin 
disorder or peripheral neuropathy.  The service separation 
examination report reflects a normal clinical evaluation of 
the veteran's skin and neurological system.  Post-service 
medical evidence is negative for complaints of, treatment 
for, or diagnosis of a skin disorder or peripheral neuropathy 
for many years after his release from service in 1969.  In 
September 1992, he filed a claim for, among other things, a 
skin condition and peripheral neuropathy, claimed as numbness 
and tingling.  

Skin Disorder.  In a December 1992 VA general medical 
examination report, the veteran reported a fungal infection 
of the feet, involving the toenails.  It was reported that 
the jagged edges of his toenails were digging into his skin 
causing infections which caused ascending lymphagitis.  After 
a physical examination, the final diagnoses included tinea 
pedis with onychomycosis of the toenails, with history of 
repeated infections.  Additional medical records reflect 
treatment for a variety of skin disorders including 
cellulitis of the right second toe, osteomyelitis with 
amputation of the toe, onychomycosis, chronic granulation 
tissue with epithelial hyperplasia of the left great toe, 
tinea pedis, chronic fungus infection, 

In a 1997 VA skin examination report, the veteran related 
that he was exposed to Agent Orange and complained of white 
splotches on his arms and blisters on his feet.  After a 
physical examination, the examiner noted white stelate scars 
on the extensor surfaces of the veteran's forearms, which he 
noted were due to sun damage.  There were areas of 
hyperpigmentation and hypopigmentation, all of which appeared 
to be from sun exposure.  There were blister bases on his 
toes but no intact blisters.  His back was clear with no acne 
scarring and he had one excoriated papule on his upper arm.  
The examiner reported that the foot blisters appeared to be 
traumatic and questioned whether the veteran had a mild form 
of epidermolysis bullosa simples, which he described as an 
inherited condition.  The examiner concluded that the veteran 
had actinic damage on his arms from sun exposure and 
blistering of the feet but he could not related any of the 
conditions to Agent Orange exposure.

Even assuming that the veteran was exposed to Agent Orange, 
the Board finds no post-service clinical evidence of a 
diagnosis of a skin disorder which has been identified as 
possibly due to Agent Orange exposure.  38 C.F.R. § 3.309 
(2002).  To that end, the Board places significant probative 
value on the findings in the June 1997 VA examination report 
wherein the examiner specifically concluded that the 
veteran's skin disorders, variously diagnosed, were not 
related to Agent Orange.  As such, the veteran's claim for 
service connection for a skin disorder on the basis that the 
skin disorder is due to Agent Orange exposure must 
necessarily be denied. 

In addition, the claim must be denied on a direct basis 
because there was no mention of any skin disorder in service, 
nor has any medical examiner attributed any of the skin 
disorders diagnosed after service to the veteran's active 
service.  Thus, a direct causal link between the veteran's 
skin disorders and exposure to Agent Orange or active duty 
service has not been demonstrated.

Peripheral Neuropathy.  A December 1992 VA neurological 
examination report noted a diagnosis of mild polyneuropathy 
of the lower extremities, with an unclear etiology.  The 
examiner questioned whether the veteran's use of alcohol 
could be a factor.  A neurological deficit was also noted 
over the left thumb on the dorsal aspect, which the examiner 
related could be conceivably have a local etiology.  
Additional medical records report a diagnosis of peripheral 
neuropathy of unknown etiology.  A June 1997 nerve conduction 
study showed defuse polyneuropathy.  In a July 1997 treatment 
note, the veteran was noted to "most likely" have 
idiopathic peripheral neuropathy.  In January 2001, he was 
hospitalized with, among other things, peripheral neuropathy 
of unknown etiology.

The Board places significant probative value on an October 
1992 VA examination report, undertaken specifically to 
address the issue on appeal.  After reviewing the claims file 
and conducting a physical examination, the examiner diagnosed 
peripheral neuropathy and noted that it was "more likely 
than not" secondary to the veteran's long use of alcohol.  
Based on the evidence outlined above, the Board finds that 
the veteran's current diagnosis of peripheral neuropathy is 
not, in fact, related to Agent Orange exposure but rather has 
been associated with a long history of alcohol use.  
Therefore, the claim must be denied on a secondary and direct 
basis.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the August 1993 
rating decision, the July 1994 statement of the case, and the 
subsequent supplemental statements of the case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  

Further, the RO also notified him by letter dated in April 
2001 of his due process rights under the VCAA and that he 
needed to submit evidence in support of his claim, such as 
doctors records, medical diagnoses, and medical opinions, and 
that VA would assist him in obtaining those records.  He was 
informed that VA would assist him in obtaining employment 
records and records from other federal agencies.  He was 
provided with the criteria for establishing his claims and 
notified as to what had already been done to help him with 
his claim.  He was notified of what records had been received 
and what records had been requested.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records.  

In addition, the veteran asked and was provided with an 
opportunity to present testimony before the Board in November 
1996.  Moreover, as noted above, the claims were the subject 
of Board remands in January 1997 and January 2001.  Further, 
the veteran recently underwent VA examinations expressly for 
the purpose of addressing the claims on appeal.  Next, Social 
Security Administration (SSA) records were requested and 
associated with the claims file.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure, is 
denied.

The claim for entitlement to service connection for 
peripheral neuropathy, claimed as secondary to Agent Orange 
exposure, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

